      Case 4:19-cv-05038-RMP     ECF No. 85   filed 10/08/20   PageID.824 Page 1 of 3




1
                                                                           FILED IN THE
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON



2                                                                 Oct 08, 2020
                                                                      SEAN F. MCAVOY, CLERK

3

4                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WASHINGTON
5

6
      ESTATE OF JONNY TORRES, by
      and through his Personal                  NO: 4:19-CV-5038-RMP
7
      Representative MANUEL BANDA;
      JAMIE VALENCIA, parent of Jonny
8
      Torres; and MARIA M. TORRES,              ORDER DENYING AS MOOT WITH
      parent of Jonny Torres,                   LEAVE TO RENEW DEFENDANTS’
9
                                                MOTION FOR PARTIAL SUMMARY
                               Plaintiffs,      JUDGMENT RE: TAMARA
10
           v.                                   VASQUEZ
11
      KENNEWICK SCHOOL DISTRICT
      #17; a quasi-governmental agency
12
      and agents thereof with knowledge
      and responsibility; TAMARA
13
      VASQUEZ, individually and in her
      capacity as Nurse at Highlands
14
      Middle School; KENNEWICK
      PUBLIC HOSPITAL DISTRICT,
15
      d/b/a TRIOS HEALTH, and agents
      thereof with knowledge and
16
      responsibility; DR. WHITNEY FIX-
      LANES, in her capacity acting as a
17
      medical doctor for TRIOS HEALTH;
      DR. SHEILA K. DUNLOP, in her
18
      capacity acting as a medical doctor
      for TRIOS HEALTH; and JOHN and
19
      JANE DOE,
20
                               Defendants.
21

     ORDER DENYING DEFENDANTS’ MOTION FOR PARTIAL SUMMARY
     JUDGMENT RE: TAMARA VASQUEZ AS MOOT WITH LEAVE TO RENEW ~1
      Case 4:19-cv-05038-RMP       ECF No. 85    filed 10/08/20   PageID.825 Page 2 of 3




1          BEFORE THE COURT is Defendants’ Motion for Partial Summary Judgment

2    Re: Tamara Vasquez, ECF No. 22. The Court has considered the motion, the record,

3    and is fully informed.

4          On August 19, 2019, Defendants filed the motion at issue seeking dismissal of

5    Plaintiffs’ 42 U.S.C. § 1983 claim against Ms. Vasquez based upon alleged due

6    process violations. Defendants argued that Ms. Vasquez is entitled to qualified

7    immunity from Plaintiffs’ § 1983 claim. Defendants also sought dismissal of

8    Plaintiffs’ negligence claim against Ms. Vasquez.

9          On August 21, 2019, Defendants withdrew in part their Motion for Partial

10   Summary Judgment as it relates to Plaintiffs’ negligence claim against Ms. Vasquez.

11   ECF No. 25. Defendants indicated they would re-note the motion as it relates to

12   Plaintiffs’ negligence claim after the parties conducted discovery. Defendants have

13   yet to re-note the motion as it relates to negligence.

14         Defendants also did not withdraw the motion as it relates to Plaintiffs’ §1983

15   claim, seeking a decision on the issue of qualified immunity. The parties stipulated

16   to continuing the briefing deadlines three times to focus on the potential resolution

17   of this matter. ECF Nos. 29, 32, 39. At this time, no response or reply to

18   Defendants’ Motion for Partial Summary Judgment Re: Ms. Vasquez has been filed.

19         Furthermore, the Court granted Plaintiffs’ Motion to Amend Complaint. ECF

20   No. 38. The Amended Complaint, ECF No. 41, filed on December 19, 2019,

21

     ORDER DENYING DEFENDANTS’ MOTION FOR PARTIAL SUMMARY
     JUDGMENT RE: TAMARA VASQUEZ AS MOOT WITH LEAVE TO RENEW ~2
      Case 4:19-cv-05038-RMP      ECF No. 85    filed 10/08/20   PageID.826 Page 3 of 3




1    clarifies that the § 1983 claim, in addition to the ADA and 504 claims, are not

2    directed at Ms. Vasquez in her individual capacity. ECF No. 41 at 24, 26.

3          Due to the lapse in time since Defendants’ Motion was initially filed, the

4    failure to re-note the motion, the intervening amended complaint, and the lack of

5    briefing on the Motion, the Court finds it appropriate to deny Defendants’ Motion

6    for Partial Summary Judgment as moot with leave to renew.

7          Accordingly, IT IS HEREBY ORDERED that Defendants’ Motion for

8    Partial Summary Judgment Re: Tamara Vasquez, ECF No. 22, is DENIED AS

9    MOOT WITH LEAVE TO RENEW.

10         IT IS SO ORDERED. The District Court Clerk is directed to enter this

11   Order and provide copies to counsel.

12         DATED October 8, 2020.

13
                                                s/ Rosanna Malouf Peterson
14                                           ROSANNA MALOUF PETERSON
                                                United States District Judge
15

16

17

18

19

20

21

     ORDER DENYING DEFENDANTS’ MOTION FOR PARTIAL SUMMARY
     JUDGMENT RE: TAMARA VASQUEZ AS MOOT WITH LEAVE TO RENEW ~3
